Appeal by the defendant from an order of the Supreme Court, Kings County (Marrus, J.), entered April 13, 2012, which denied his motion for resentencing pursuant to CPL 440.46 on his conviction of conspiracy in the second degree, which sentence was originally imposed, upon his plea of guilty, on September 3, 2003. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the order is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
Skelos, J.P, Leventhal, Cohen, LaSalle and Barros, JJ., concur.